 WELLS FARGO ARMORED SERVICE CORPORATIONWells Fargo Armored Service Corporation of PuertoRico and Rafael Rosado Soler, Ignacio Otero Rih-era, William Martinez, and Jesus A. Duprey. Cases24-CA-3839(1). 24-CA 3839(2). 24 CA 3839(3).and 24-CA 3839(4)August 16. 1978DECISION AND ORDERBy CHAIRMAN F \NNING AND Mt M1I RS .1 \KINSAND Pt NiA.I 10On May 8, 1978. Administrative L aw Judge MaxRosenberg issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative 1.aw Judge, tomodify his remedy,2and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent. Wells Fargo ArmoredService Corporation of Puerto Rico, Rio Piedras,Commonwealth of Puerto Rico. its officers, agents.successors, and assigns, shall take the action set forthin the said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.IAlthough the Administrative Law Judge i sued in erratum suhlittitlnethe date "April 6. 1977" for "April 6. 1976h :s the dalte on hlKh Respn-dent unliawfull, refused to reinstate the ( haririn Parties. he inadserlcnltlfailed to correct the notice as well. AccordinglN. we shall corrCt said noticeWe also leave to the lcmpllance stage of iths proceed ing the deltermiln.iaonof when Jesus A. D)upres would have heen reinstltled. Inasmuch i; it ap-pears that no individual with less senlrito than i)uprcs w.as rcull.ated prlolto May 6, 19772The Administrative l w Judge inad'ertenitl] specified inleres It* hepaid at 7 percent: howeser. interest dill he calculalted accl0rding 1iO Ihe"adjusted prime rate" used hs the lIS Internal Rcenuie Scrx ic foir Ilttetlton tax paymentsAPPENDIX'Not11t( i To Fii'iO isP()OlS I 1l) HB ()RI R ()1 IIiN X10 i L.\ O()R Ri 1iI.-()os Bo RI)An Agency of the United States GoxernmientWl Niiil No refuse to recall Rafael RosadoSoler. Ignacio Otero Rivera. William Martinez.and Jesus A. Duprey to work with full seniorit\and other rights and privileges.t ',11 1 NOi in an' other manner interferewith. restrain. or coerce our employees in theexercise of their rights guaranteed in Section 7of the 'National Labor Relations Act. asa mended.WI \nIll offer Rafael Rosado Soler. IgnacioOtero Rix era. V illiam Martinez. and Jesus A.D)upre\ immediate and full reinstatement totheir former jobs or. if those positions no longerexist, to substantlalll! equivtalent employment.without prejudice to their seniorit\ or otherrights and pri ileges. dismissing. if necessary,aln) emplo,!ees who were newly hired on andafter April 6. 1977. and. if necessary. anys formerstrikers who were reemployed on and after thatdate who possessed less seniorit, than the dis-criminatees herein as reflected hbs Respondent'sAugust 1976 seniority list. and make them wholefor an\ loss of pay which the\ mav, have suf-fered as a result of the discrimination practicedagainst them, plus interest.[:1i i s F R(,() ARMORI I) Si R'.I( IDECISIONMAx ROStiNI R(,. Administrative Law Judge: With allparties represented. this proceeding was heard before me inHato Rey, Puerto Rico. on August 22. 23. 24. and 25. 1977.upon a complaint filed by the General Counsel of the Na-tional Labor Relations Board and an answer interposedthereto bv Wells Fargo Armored Service Corporation ofPuerto Rico. herein called the Respondent.tThe sole issueraised bv the pleadings relates to whether Respondent vio-lated Section 8(a)3) of the National Labor Relations Act.as amended, by failing to reinstate Charging Parties RafaelRosado Soler. Ignacio ()tero Rivera. William Martinez.and Jesus A. Duprey following their engagement in an eco-nomic strike against Respondent. Briefs have been receivedfrom the General Counsel and the Respondent which havebeen duly considered.Upon the entire record made in this proceeding, includ-ing ms observation of the witnesses as they testified on thestand, I hereby make the following:I lie 5.,llr l itii , itsed oi ui 21is 1 1 7" is hased tupoin h.arges filed .111d,ers¢dl I ( se 24 ( \ -t,`9 (1 )on Ma111 2 197?7 ald uipon h.ilres fileda;Inl sered ( .le 24 ( \ 30i9 (41 n lMa I18 197?237 NLRB No. 98605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDI)N(S OF FAA( I AND CON( I SIOUNSI 11I: BL SINI.SS () RI.SPONI)tN iRespondent. a corporation duly organized under thelaws of the State of Tennessee and authorized to do busi-ness in the Commonwealth of Puerto Rico, has, at all mate-rial times herein, maintained its principal office and placeof business in the city of Rio Piedras. Commonwealth ofPuerto Rico, where it engages in the transportation ofmoneys and valuables by means of armored vehicles. Dur-ing the annual period material herein. Respondent per-formed services valued in excess of $50.000 to banks andother clients which are in turn directly engaged in inter-state commerce. The complaint alleges, the answer admits.and I find that Respondent is an emplover engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.11 [HE LABOR ORGAN[IZA1ION INVO ()VO1It is undisputed and I find that Union Independiente deGuardianes de Seguridad y Transporte Valores, hereincalled the Union, is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE AI E(;EI) UNFAIR I ABOR PRA( II(ISThe complaint alleges that Respondent violated Section8(a)(3) of the Act when. on or about April 6, 1977, it failedto recall Rafael Rosado Soler, Ignacio Otero Rivera, Wil-liam Martinez, and Jesus A. Duprey to work followingtheir abandonment of an economic strike against Respon-dent, despite the fact that vacancies existed which theNwere qualified to fill and that their seniority status entitledthem to reinstatement. For its part, Respondent denies thecommission of any labor practices proscribed by the con-trolling statute.As heretofore chronicled, Respondent is engaged in thebusiness of transporting moneys and valuables by means ofarmored vehicles in Puerto Rico. To accomplish this task.Respondent employs approximately 75 armed guards toinsure security. It is undisputed and I find that, in early1975. the Union filed a petition with the Board's RegionalOffice for a representation election among these guardsand, on April 16, 1975, the Regional Director ordered thata vote be taken. At the conclusion of the balloting, theUnion won the election and was certified as the bargainingagent for the guards in July 1975. A collective-bargainingcolloquy ensued between the parties until November 20,1975, when an impasse was reached and, on that date, theUnion and the unit personnel embarked upon a work stop-page which was concededly economic in character. OnApril 6, 1976, the Union terminated the strike and, con-currently, made an unconditional offer to Respondent onbehalf of all strikers to return to work.It is uncontroverted and I find that, during the course ofthe strike, new employees were hired, some strikers re-turned to their jobs, while other strikers were permanentlyreplaced. In early August 1976, Respondent drafted a sen-iority list on which it appended the names of all permanentlyreplaced strikers in order of their seniority. On August 4 andOctober II, 1976, and January 13, 1977. Respondent mailedidentical letters to all of the replaced personnel, includingalleged discriminatees Rafael Rosado Soler, Ignacio OteroRivera, William Martinez, and Jesus A. Duprey, informingthem that their names had been logged on a seniority rosterand that they would be recalled, in order of seniority, in theevent that vacancies or new positions became available.Accompanying the letters were questionnaires on which therecipients were asked to signify their availability and theirinterim employment status. In completing their question-naires, Rosado, Otero. Martinez and Duprey indicated theirdesire to return to their jobs with Respondent and reportedthat they had been unemployed since the inception of thestrike on November 20, 1975.It is undenied and I find that, during March 1977, Re-spondent's business volume increased to such an extentthat it decided to enlarge the work complement by hiringadditional guards. To further this aim. Respondent's VicePresident and General Manager Bernard Meyer dis-patched letters and followup telegrams to Rosado. Otero,and Martinez and others similarly situated on March I,1977, requesting that they visit Respondent's offices for aninterview preparatory to being recalled to work, and suchnotifications were also sent to Duprey on March 24, 1977.On March 7, 1977, Rosado, Otero, and Martinez wereinterviewed by Mever. and Duprey received an interviewon March 28. 1977. Despite the fact that these former strik-ers ranked second, third, fourth, and fourteenth on Re-spondent's seniority list, which contained 17 names in or-der of seniority, MeNer notified each of them that theywould not be recalled to duty,. although they possessedgreater seniority than the others on the list who were sum-moned back to work, because they had lied to or misled theissuing authority when they obtained their most recentlyrenewed gun permits.The legal precepts governing this litigation may be sim-ply stated. In The Laidlaw Corporation,2the Board heldthat:Economic strikers who unconditionally apply forreinstatement at a time when their positions are filledby permanent replacements: (1) remain employees;and (2) are entitled to full reinstatement upon the de-parture of replacements unless they have in the mean-time acquired regular and substantially equivalent em-ployment. or the employer can sustain his burden ofproof that the failure to offer full reinstatement wasfor legitimate and substantial business reasons.)In fashioning this rule, the Board drew upon the teachingsof the United States Supreme Court in N.L.R.B. v. Fleet-wood Trailer Compan., Inc.4Thus, the Board noted that:In Fleetwood, the employer was held to have violatedthe Act by failing to reinstate strikers and by hiringnew employees for jobs which were reestablished71 I NI RB 366 13 1369 70l 968'1 / l 1370(S9 t lS 7'S606 WELLS FARGO ARMORED SERVICE CORPORATIONwhen the employer resumed full production some 2months after the strikers applied for reinstatement. Inso finding. the Court pointed out that by virtue ofSection 2(3) of the Act, an individual whose workceases due to a labor dispute remains an employee ifhe has not obtained other regular or substantiallyequivalent employment, and that an employer refus-ing to reinstate strikers must show that the action wasdue to legitimate and substantial business justification.The Court further held that the burden of provingsuch justification was on the employer and also point-ed out that the primary responsibility for striking aproper balance between the asserted business justifica-tions and the invasion of employee rights rests withthe Board rather than the courts. The ('ourt also notedthat an act so destructive of employee rights. withoutlegitimate business justification. is an unfair laborpractice without reference to intent or improper moti-vation.'To support its contention that the denial of emplox mentto Rosado, Otero, Martinez, and Duprey was legally prini-leged, Respondent's Vice President MeSer testified that,inasmuch as its armed guards transport millions of dollarsin currency and other valuables under their control. Re-spondent demands and expects that their personal integ-rity, veracity, and honesty be beyond reproach. Meyer fur-ther testified that, because Martinez. Otero. Rosado. andDuprey had falsely claimed that they had either been em-ployed by a security firm known as the Universal PatrolSecurity Service or other security enterprises prior to theMarch 1977 interviews with him, in order to obtain gunpermits from the Superior Court of Puerto Rico. or hadperjuriously represented that they had been on Respon-dent's payroll when they made their applications to thatcourt, these serious fabrications rendered them unworthyof trust and debarred them from reinstatement under Re-spondent's established operating rules. In Meyer's words,he gleaned from "the personal interviews lof these fourmen) with me, their employment records, the gun permitrecords, all other data that they supplied to me during theinterview, .. that these four had misled the Court in ob-taining their gun carrying permits. The distinguishing fac-tor was that all four said that they were driving armoredtrucks and carrying or transporting valuables in armoredtrucks and, two or three of them I hate to use the wordbut the lies were so obvious ...." He added that the fourmen were not rehired because "They stated that the3weredriving armored trucks for Wells Fargo or somebody elsewhen they were not."Rafael Rosado Soler testified and I find that he com-menced working for Respondent as a security guard inJanuary 1958, joined the work stoppage at its inception onNovember 20, 1975, and unconditionally offered to aban-don the strike and return to work on April 6. 1976. On theAugust 1976 seniority list which Respondent had compiled.Al Ihe hearing and in his brief. the (ieneral ( ouncl .nnoiunced that hewas relling solels upon the principles set forlh in l. /lld , anld /ct,oL,,,./ Insupport of his advocatlve pleadings. and that Respondent's Intent or mtil-*ation in refusing toi recall Rosado. Otero. M1artinez. aLiId D)upre\ v.Ia 11)1:in issue In Ihis proceediigRosado ranked second in order. On August 4 and October11, 1976. and January 13, 1977, he received questionnaireswhich were sent to him by Respondent relating to his em-ployment status and availability for work and which hereturned to Respondent indicating thereon that he had notbeen engaged in any gainful employment. It is uncontro-verted and I find that, sometime in November 1976, Rosa-do was contacted by Antonio Rivera, a former securityguard with Respondent. who had established a guard ser-vice firm on the Island known as the Universal Patrol Se-curit\ Service. Rivera informed Rosado that the formermight find a job for Rosado with his company if Rosadopossessed a valid gun permit.6In consequence of this con-versation. and also being aware that such a permit wasnecessary if he were to obtain future reinstatement withRespondent. Rosado filed a petition with the Superior('ourt of Puerto Rico on December 20, 1976. for authoriza-tion to carrs a firearm. In this petition. Rosado averredthat "his work mainls consists of security guard and opera-tor of armored vehicles." On January 12. 1977, the court,after noting that the applicant was "employed as a securit,guard ...and that by reason his work being the custodianof properties of great value and transporting large sums ofmoney both during the day as well as at night throughoutthe entire Island of Puerto Rico in armored trucks," grant-ed the request and awarded Rosado a gun permit.On March 7. 1977. Rosado was summoned to Respon-dent's Vice President MeNer's office for a preemploymentinterview. During the session. Rosado proffered to Meyerhis recentls acquired gun permit, with the supporting pa-pers. On April 6. 1977, Respondent hired replaced strikersfrom its August 1976 seniority list who had lesser senioritythan Rosado. and declined to recall him to work on thatdate. solelN on the ground that, while he had indicated onRespondent's status questionnaire that he had been unem-plosed at all times following the inception of the strike onNovember 20. 1975. and had so informed Meyer verballyat the interview. he had falsely represented to the superiorcourt on his application for a gun permit that he was em-ployed as a "security guard and operator of armored vehi-cles."Ignacio Otero Rivera was employed by Respondent inJune 1959 and worked as an operator of armored vehicles.He joined the strike on November 20. 1975,. and uncondi-tionally offered to return to work on April 6. 1976 Oteroreceived availabilit\ questionnaires from Respondent onwhich he reported that he had been unemployed and thathe desired to return to work with Respondent. On March7. 1977, he was invited to a preemployment interview withVice President Meyer. In the course of their discussion,Otero turned over to Meyer his current gun permit. In thisconnection, the record discloses and I find that, on Sep-tember 16. 1976. Otero applied to the Superior Court ofPuerto Rico for a license to carry a weapon. On his appli-cation, Otero recited that he "works on his own as a securi-ty guard for different companies and enterprises in themetropolitan areas, that in the performance of his dutiesit nder the lia,, Alf the .onriiun eailh of Puerlo Rici. these permitsmtll hc renciued nnuillu.li 1 l I rder ito oi llln such a license under IthlscI u .I.i 1dI l, l al 1 ictn LI ilall',! hbe c pnplioed In .i qualif. ing Indusir! .itthe l c oe f W i ilr itllln607 DECISIONS OF NATIONAL LABOR RELA'I IONS BOARDIhe] engages in the guarding of buildings and companiesand also operates armored vehicles for the transportationof money, valuable objects, jewels, documents and allkinds of valuables. That in the performance of his work hecontinuously travels through the Island of Puerto Rico,day and night, transporting and carrying with him bigsums of money as well as jewels and valuables." Pursuantto this application, Otero was accorded a gun permit by thecourt which noted that he "is a Security Guard, whereforehe transports funds throughout different towns of the Is-land."Otero testified that, during his interview with Meyer onMarch 7, 1977, Otero informed Meyer that he had beenpromised a job as a security guard with Universal PatrolSecurity Service by its owner, Antonio Rivera. Otero alsoacknowledged that he had received a letter dated May 7,1976, on the letterhead of Universal Patrol Security Serviceand signed by Rivera, which stated:By this means I am notifying that [Mr. Ignacio OteroRivera] works for Universal Patrol Security Service.In his employment he has the custody of money andtransports the same to the bank as well as valuabledocuments. These services are performed by night andday.According to Otero, he informed Meyer that he had sub-mitted this letter to the court in support of his applicationfor a weapons' permit, although he had never worked forthat firm.On April 6, 1977, Otero was denied reinstatement byRespondent, although he possessed greater seniority, thanother replaced strikers who were recalled on that date. Ac-cording to Respondent, its failure to reemploy Otero wasbottomed solely on the circumstance that he had untruth-fully represented to the court in obtaining his gun permitthat he was "employed as a security guard" who transport-ed "properties of great value and transporting large sumsof money ...throughout the entire Island of Puerto Ricoin armored trucks," and that he had utilized Rivera's letterto obtain his license in order to bear a weapon.William Martinez testified that he was hired by Respon-dent in January 1958 as a security guard, joined the strikeon November 20, 1975, and unconditionally offered to re-turn to work on April 6, 1976. He, too, received question-naires from Respondent late in 1976 and early January1977 requesting information concerning his job status andavailability for work and, on each of them, he indicatedthat he had been unemployed. On March 30, 1976, whilestill on strike against Respondent, Martinez filed an appli-cation with the Superior Court of Puerto Rico for a gunpermit. In that document, Martinez averred that he "is anoperator of armored vehicles belonging to Wells Fargo Ar-mored Service Corporation of Puerto Rico and as suchtravels continually, by day and by night, to different townson the Island of Puerto Rico transporting and guardingheavy sums of money...." In granting the permit onMay 3, 1976, the Court noted that Martinez was "an opera-tor armored vehicles of Wells Fargo Armored ServiceCorp. [who] continually makes trips to different towns ofthe Island being the custodian of large sums of money."During his preemployment interview with Vice PresidentMeyer on March 7, 1977, Martinez handed over his re-newed gun permit with the supporing documents. In theirensuing dialogue, Martinez informed Meyer that, when heapplied for the permit. "the Court had not granted me thepermit because we were on strike but [I stated] that I hadan offer for a job for the very near future with UniversalPatrol." Upon learning of the job possibility with that con-cern, the court requested proof of such a tender, where-upon Martinez submitted the above-mentioned lettersigned by Antonio Rivsera.' On April 6, 1977, Martinez wasnot recalled to work, despite his greater seniority than themen who were reinstated, because, according to Respon-dent, he had falsely claimed that he had been employed byRespondent to support his application for a gun license.and because he had also utilized Rivera's letter when, infact and in truth, he had neither worked for the UniversalPatrol Security Service firm nor Respondent during thematerial times.Finally, Jesus A. Duprey testified and I find that he washired by Respondent in 1963 on a part-time basis as asecurity guard and, in 1965, became a permanent employ-ee. Duprey also joined the strike on November 20, 1975,and unconditionally offered to abandon the work stoppageon April 6, 1976. As in the case of Rosado, Otero, andMartinez, Duprey received questionnaires from Respon-dent regarding his employment status and availability forwork on which he responded that he had been unem-ployed. On March 28, 1977, Duprey was interviewed byMeyer as a precedent to his recall to duty. During theirdiscussion. Duprey gave Meyer his renewed gun permit.When Meyer inquired as to how Duprey had managed toobtain a renewal of his license. inasmuch as his question-naires had indicated that he had been unemployed. Dupreyreplied that "I had been to three different companies, tothe Puerto Rico Armored Cars, Universal Armored Carsand the Universal Security Patrol. At the Armored CarsCompany. they offered me if trucks came in and if my gunpermit was in effect, then they would give me employ-ment." In connection with this permit, the record disclosesand I find that, on June 2. 1976. Duprey filed an applica-tion with the Superior Court of Puerto Rico for a licenserenewal in which he stated that "the petitioner works assecurity guard for different companies including UniversalPatrol Security Service, that in the performance of his jobthe petitioner engages in the guarding of buildings andcompanies and also operates armored vehicles for thetransportation of money, valuable objects, jewels. docu-ments and all kinds of valuables." On June 4, 1976, thecourt awarded the license, noting that Duprey "devoteshimself to being a security guard for different firms andcompanies, including Universal Patrol Security Service..." At his March 28, 1977. interview with Meyer. Du-prey revealed that he had utilized the letter from AntonioRivera referred to elsewhere herein to obtain his permitfrom the court. Although Duprey's name was ranked four-teenth on Respondent's seniority list, replaced strikers whoAnIt,,ni,1 Ricela eslilfled wilhoul cofntradication and I find that Marti-nIc ui, ked Ilor ih Ihe tllcrsal Patrol Scwurits Ser' ice ifor a 2-ueek period-,'IIL'tiiC ll I tn 7{-608 WEI.IS FARG(O ARMORED) St RVI('F. CORPORATIONhad less seniority were recalled by Respondent on April 6.1977, in lieu of Duprey. Respondent justifies this personnelaction on the ground that, when DupreN applied for hisgun permit, he falsely swore that he had worked "for dif-ferent companies including Universal Patrol Securit Set-vice."Viewing the testimony of Rosado. Otero. Martinez. andDuprey in isolation. I would have little hesitanc' in con-cluding that Respondent has adequatelN shouldered theburden of proof imposed by the Fleetwood and l.tdilai,Decisions that its refusal to recall them to work eas justi-fied by legitimate and substantial business considerations.As chronicled above. Respondent engages in the transpor-tation of large sums of moness and other valuables. andutilizes armed guards to insure their safe delivers. In em-ploying and retaining personnel to perform these sensitivechores. Vice President Meyer testimonially claimed that Re-spondent demands and expects of its men absolute hon-esty and truthfulness in their conduct and deportment. Inhis application to the Superior Court of Puerto Rico for alicense to carry a weapon. Rosado swore that he was em-ployed as a security guard and an operator of armoredvehicles when, in fact, he was unemployed at the time. Ote-ro, Martinez. and Duprey obtained their renewed gun per-mits from that tribunal on representations that the!: wereworking either for Respondent. Universal Patrol Securit!Service, or other security firms. and actually submitted let-ters to the court attesting to their employment with UlniLer-sal Patrol Security Service. when. in truth. the'! had notworked for any of those companies at the time of theirapplication. Such fabrications would. in m! opinion. anpl?justify the disqualification of these men from reemplo-ment under Respondent's operating rules.However, the testimony of these four men does notstand in isolation. When summoned as a witness bx theGeneral Counsel. Miguel Flores. who ranked first on Re-spondent's August 1976 seniority\ list, testified that he wasinterviewed by Respondent's Vice President Meyer onMarch 7, 1977, during which he stated that he had notbeen employed since the date of the strike. Flores thenproffered his current gun permit to Meyer which was is-sued on July 7, 1976. The record establishes and I find that.in late June or early July 1976. Flores petitioned the Supe-rior Court of Puerto Rico for the renewal of his expiredgun permit. In that petition. he swore that he was em-ployed as "a Security Agent" who "travels throughout theentire Island transporting funds ...."Despite the fact thatFlores had represented to the Court that he was employedas a "Security Agent" on the date of his license applicationwhen in truth he was not, and although Meyer w\as fullsapprised of this circumstance when he interviewed F:loreson March 7, 1977. this fabrication was completely disre-garded by Meyer when he made his decision to recallFlores on April 6. 1977.Ismael Rodriguez Vasquez. a replaced striker whoranked eighth on Respondent's seniority list, was sum-moned in mid-March 1977 for a preemployment interviewwith Meyer. During the session, Rodriguez completed anapplication for employment in which he reported that hehad been out of work since the strike. Rodriguez then pre-sented his gun permit to Meyer which was dated Septerm-ber 8. 197(. 1o obtain the license. Rodriguez assured thecourt that "he is a securit's guard." In response to Meyer'sinquiry as to how he had obtained the permit in view ofhis record of unemployment. Rodriguez answered that"since the license that I had as an employee of [Respon-dent] had expired. I got in touch with the lads L.awyer andI told her that I1 wanted to renew the gun permit on myown as securit' guard because since that is my job. that iswhat I know how to do. for mans sears; that I had beenreplaced iat [Respondent] hut I was still the father of afamil, and I had to obtain employment someplace andsince I ow n a revolver in my name and that is my workequipment. I want to apply at any other company that doesthe same kind of business and any' other company of secur-it'! guards. And. if one has a gun permit. one is paid betterfor it. because the'- put one to work in banks or as custodi-an of funds and I expl;ained this to him [Meyerl .Not ithsta.nding these re elalions of falsit' to Meyer. Ro-driguez was recalled to work bh Respondent on -April 6.1977. although he possessed less seniority than either Rosa-do. Martinez. or Otero.Replaced strikers l)aniel -orres Velez. Angel NavarroBaez. and Jose C(astro Davila. who ranked thirteenth.twelfth. and seventh on Respondent's seniority list. wereinterviewed for reemployment by Vice President Meyer inMarch 1977 and. on their applications. the') revealed thatthe' had acquired no gainful employment at any time sincethe strike began on Noxetber 20. 1975. In their respectivepetitions to the Superioir Court of Puerto Rico for licensesto hear arms, however. each swore that "he is a securit'guard for difftrcnl irnl.s iand coRmpanics. that in the perfor-mance of his job the petitioner is in custody of and trans-ports large sums of mone', valuable objects. jewelry anddocumelnt s and .is such hie continually makes trips bothduring the da' its well as at night through different townsof the Island of Puerto Rico." (Emphasis supplied.) Al-though Meyer was apprised that these men claimed beforethe court that the' had been employed by various securit'companies when in fact the' had not. Meyer ignored thisintelligence, passed over Rosado. Otero, and Martinez. andrecalled them on Ma' 6. 1977. April 6. 1977, and April 6,1977. respectively. notwithstanding that they possessedless seniority than their three counterparts.Finall. Pablo Rivera Berrios. another replaced strikerwho occupied the sixth spot on the seniority list, was invit-ed to an interviews with Mexer on March 14. 1977, andproduced a current gun permit for Meyer's inspec-tion. Although Rivera's reemployment application statedthat he had neer been enmployed since the strike, his per-mit, which bore the date of Ma' 18, 1976. recited that hewits "a securit guard for different firms and companies.including Borinquen Armored C ar Co., Inc." While a wit-ness. Meyer stated that he had not investigated whetherRivera had in fact worked for Borinquen. claiming that thefirm had gone out of business in June or July 1976. How-ever. Meyer acknowledged that Rivera's reemployment ap-plication plainly rev ealed that the latter had never actuallyI tiT e )r 1"'III 1s 4.f I)., I1 I ,trIC \ ¢cI 'elV Il CIas,,rriw Bae., and Jt-.c(. -I I)1X , 'I I [ic a leCl. ,I d.1, c o, I \c,,sCnlh h , 1975 ()I, he'bcr 7.r9-6rij i5 1I)7609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen employed by anyone since November 20. 1975. Nev-ertheless, Rivera was rehired by, Respondent on April 6.1977, in spite of this falsification.In my opinion, Respondent's decision not to recall Rosa-do, Otero, Martinez, and Duprey in preference to otherreplaced strikers with lesser seniority has not been ade-quately justified on this record by any cogent or justifiablebusiness considerations, in light of the evidence relating tothe falsehoods in which Flores, Rodriguez, Torres, Navar-ro, Castro, and Rivera had indulged. While Vice PresidentMeyer steadfastly maintained that honesty and truthful-ness were the benchmarks for reemployment by Respon-dent, the standards which he utilized to recall the replacedstrikers hardly satisfied those strictures. 1Thus. Rosado rep-resented to the court in obtaining his gun permit that hewas a "security guard and operator of armored vehicles"which is precisely the same representations which Floresand Rodriguez made to the same tribunal, and yet Meyersselected Rodriguez for reemployment over the more seniorRosado and failed to disqualify Flores for reinstatement.On their petitions to the court for a gun license, Otero,Martinez, and Duprey noted that they had either workedas armed guards for Respondent. Universal Patrol SecuritsService, or other firms, and all confessed that the) hadbuttressed their petitions with letters from Antonio Riveraclaiming that they had been employed by, his companywhen in truth they had not. Yet, Torres, Navarro, and Cas-tro also claimed before the court that they had worked for"different firms and companies" as security guards, andRivera Berrios swore to the tribunal that he had been em-ployed by Borinquen Armored Car Co., Inc., when theirreemployment applications filed with Meyer clearly dem-onstrated that they had not worked anywhere at any timefor anyone since the strike.To support its disparate treatment of Rosado, Otero.Martinez, and Duprey, as contrasted with the treatmentaccorded to Flores. Rodriguez. Navarro, Castro, and Riv-era Berrios, Respondent claims that the "lies" uttered bythe former group were more "obvious" than those spokenby the latter. As I interpret this claim, Respondent main-tains that the proffer of the letter from Antonio Rivera tothe court by Otero, Martinez, and Duprey constituted atotal fabrication, while the falsehoods which Flores. Rodri-guez, Navarro, Castro, and Rivera Berrios played upon thecourt were less heinous. If I understand its position correct-ly, Respondent seeks to moralize the propriety of its busi-ness judgment by condoning a half-lie while condemning awhole one. However, a half-lie is also a half-truth. In viewof Respondent's insistence upon total veracity and honestyas a prerequisite to employment, it would seem to this ob-server that a half-truth should be no less "obvious" than notruth at all.In sum, I am not convinced that Respondent has sus-tained its burden of proof that the refusal to recall Rosado,Otero, Martinez, and Duprey to work on April 6, 1977. wasjustified by legitimate and substantial business considera-tions. Accordingly, I conclude that, by declining to rein-state these men on the date in question, Respondent there-by violated Section 8(a)(3) of the Act."'In his complaint. the (,enera l Counsel alleged that the failure to recallitI II [Fl:l O ( I rill I NF AIR I ABOR PRA( ti( iS L PON( OMMitR( 'the activities of Respondent set forth in section III.above. occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic and commerceamong the several States and tend to lead to labor disputes,burdening and obstructing commerce and the free flowthereof.5 fIF RitMIFDYHaving found that Respondent has engaged in certainunfair labor practices within the ambit of the Statute. I willorder that Respondent cease and desist therefrom and takecertain affirmative action which I deem necessary to effectu-ate the policies of that legislation.I have found that Respondent refused to recall RafaelRosado Soler, Ignacio Otero Rivera. William Martinez.and Jesus A. Duprey to work on April 6, 1977, for reasonsprohibited by the National Labor Relations Act, asamended. I shall therefore order that Respondent offer tothem immediate and full reinstatement to their former jobsor. if they no longer exist, to substantially equivalent em-ployment. without prejudice to their seniority or otherrights and privileges, dismissing, if necessary, any employ-ees who were new iv hired on and after April 6, 1977, and,if necessary, any former strikers who were reemployed onand after that date who possessed lesser seniority than thediscriminatees as reflected on Respondent's August 1976seniority list. I shall also order that Respondent make Ro-sado. Otero. Martinez., and Duprey whole for any loss ofpay which they may have suffered from April 6, 1977, tothe date on which they are offered reemployment. Thebackpay provided for herein shall be computed in accor-dance with the Board's formula set forth in F W. Wool-worth ( ornparn. 90 NLRB 289 (1950). with interest thereonat the rate of 7 percent per annum in the manner pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977).I'Upon the basis of the foregoing findings of fact and con-clusions, and upon the entire record made in these cases, Ihereby make the following:CONSu.LUSIONS OF LAw1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By refusing to recall Rafael Rosado Soler, IgnacioOtero Rivera. William Martinez, and Jesus A. Dupre)y towork when vacancies arose after their unconditional re-Rosado,, Otero, M.lrtinez. and I)upre) occurred on April 6 1977 At thehearing. Rerpoindcnlen maiintaied that Ihe refusal took place on Apirl 29.1977. rwith respect to Rosado. Otero. and Martinez. and either Mas 8 or 9.1977. regarding Duprey. Inasmuch as I hase found that these claimants metall the prerequisites for reemplo)menl on April 6. 1977. .hen other. less seniorreplaced strikers were hired in their stead. I conclude that Respondent'sunlawful refusal to recall the four men stemmed front April 6. 1977t0 See, generally, Iso Plirmbing & Heating ( .. 138 NLRB 716 1962).610 WELLS FARGO ARMORED SERVICE CORPORATIONquests for reinstatement following their engagement in aneconomic strike. Respondent has engaged in and is engae-ing in unfair labor practices within the meaning of Section8(a)(3) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices within the purview of Section 2(6) and (7) of theStatute.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended. I herebyissue the following recommended:ORDER iThe Respondent. Wells Fargo Armored Service C(orpo-ration of Puerto Rico. Rio Piedras. Commonwealth ofPuerto Rico, its officers, agents, successors, and assigns.shall:I. Cease and desist from:(a) Refusing to recall Rafael Rosado Soler, Ignacio Ote-ro Rivera. William Martinez, and Jesus A. Dupre? to work.with full seniority and other rights and privileges.(b) In any other manner interfering with, restraining. orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the National Labor Relations Act, asamended.2. Take the following affirmative action which I deem isnecessary to effectuate the policies of the Act:(a) Offer to Rafael Rosado Soler, Ignacio Otero Rivera.William Martinez., and Jesus A. Duprey immediate and fullI In the esvnl no exceptiren are filed a, prolided in So. 102' 41 f IheRules and Regulations of the Nallonal I .ahor Rel.tlall Bolid 1h1c lrldilt,conclusions. and recommended Order heretin l shll .s proled r S102.48 of the Rules and Regullatons. be adopied b thie iBo.i ili he cillorits findings. conclusions. and Order. and .all oihlelOI. ilterel l 'h1a1i hIdeemed .alied for all purptscesreinstatement to their former jobs or, if they no longer ex-ist. to substantiall.x equivalent employment, without preju-dice to their seniority or other rights and privileges. dis-missing. if necessaryN an', employees who were newly hiredon and after April 6. 1977. and, if necessar\. any formerstrikers who were reemployed on and after that date whopossessed less seniority than the discriminatees as reflect-ed by Respondent's August 1976 seniority list, and makethem whole for ans loss of pay which they may have suf-fered as a result of the discrimination practiced againstthem in the manner set forth in the section of this I)ecisionentitled "The Remneds."(hb Preserve anld, upon request. make available to theBoard or its agents. for examination and copming. all pa!-roll records. social securit, records and reports, and allother records necessar, to analyze the amounts of backpaydue herein(c) Post at its facilities in Rio Piedras. ('ommonwealthof Puerto Rico. in both English and Spanish. copies of theattached notice marked 'Appendix." Copies of said no-tice, on forms to be provided b) the Regional Director forRegion 24. after being duly signed by Respondent's au-thorized representative. shall be posted b? it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutiive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken to insure that said no-tices are not altered, defaced. or covered by any other ma-terial.(d) Notifs the Regional Director for Region 24. in writ-ing. within 2(0 days from the date of this Order, what stepshase been taken to comply herewith.I1i Ihc c ient tha i hl ()Order is niforced h, a Judgment of a l ninledStt, (I ourt ot f t ppcai. s Iih rKd iE h Ih nllottee readtig ' iioted h I ()rder,f lle \ lrmt lH I tholr Rcl1rs Board" st all rcid 'oqitcd F'urs.uanil to aIUidlltrc i t O the t filted SitAics ( llt o .prCe.11s I ElifIrnrt in Order ofit IheNittlli I .abo Rclt.lIn Biard611